      Case: 3:20-cv-00268-MJN Doc #: 17 Filed: 04/07/21 Page: 1 of 2 PAGEID #: 1123




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


RANDALL GREENE,

         Plaintiff,                                    Case No. 3:20cv00268

vs.

COMMISSIONER OF THE SOCIAL                             District Judge Michael J. Newman
SECURITY ADMINISTRATION,

         Defendant.



ORDER (1) GRANTING THE PARTIES’ JOINT MOTION FOR REMAND (DOC. NO.
16); (2) REMANDING THIS CASE TO THE COMMISSIONER UNDER THE FOURTH
SENTENCE OF 42 U.S.C. § 405(g) FOR FURTHER PROCEEDINGS; (3) ORDERING
ENTRY OF JUDGMENT IN PLAINTIFF’S FAVOR; AND (4) TERMINATING THIS
CASE ON THE COURT’S DOCKET


         This Social Security disability benefits appeal is presently before the Court on the parties’

joint motion to remand this case to the Commissioner for further administrative proceedings

pursuant to the fourth sentence of 42 U.S.C. § 405(g). Doc. No. 16. For good cause shown, and

because the requirements of a sentence-four remand have been satisfied, IT IS ORDERED THAT

(1) the parties’ Joint Motion for Remand (Doc. No. 16) is GRANTED; (2) this case is

REMANDED to the Commissioner under the fourth sentence of 42 U.S.C. § 405(g) for

proceedings consistent with the parties’ Joint Motion and this Order; (3) Upon remand, the Appeals

Council will vacate all findings in the Administrative Law Judge’s decision; and (4) the

Commissioner will develop the administrative record as necessary to determine whether Plaintiff

is disabled within the meaning of the Social Security Act, hold a new hearing, and then issue a

new decision. The Clerk of Court is directed to enter judgment in Plaintiff’s favor pursuant to Fed.

R. Civ. P. 58, and this case is TERMINATED on the Court’s docket.
  Case: 3:20-cv-00268-MJN Doc #: 17 Filed: 04/07/21 Page: 2 of 2 PAGEID #: 1124




      IT IS SO ORDERED.


March 18, 2021                             s/Michael J. Newman
                                           Hon. Michael J. Newman
                                           United States District Judge




                                       2
